On order of the Court, the application for leave to appeal the September 19, 2018 order of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether: (1) this Court's decision in People v. Comer , 500 Mich. 278, 901 N.W.2d 553 (2017), constituted a retroactive change in the law such that an exception to the ban on successive motions for relief from judgment applies, MCR 6.502(G)(2) ; (2) the Oakland Circuit Court lacked jurisdiction, under Comer , to amend the January 14, 2008 judgment of sentence on its own initiative, after entry, to add lifetime electronic monitoring; and (3) if Comer does not constitute a retroactive change in the law, but the trial court lacked jurisdiction to amend the judgment of sentence, the defendant is entitled to relief on his successive motion for relief from judgment or relief is barred by MCR 6.502(G).